Exhibit 10.3

 

LOGO [g369369g24f38.jpg]

Notice of Renewal

April 26, 2012

Ventas Realty, Limited Partnership

c/o Ventas, Inc.

10350 Ormsby Park Place, Suite 300

Louisville, Kentucky 40223

Attention: Lease Administration

Ventas Realty, Limited Partnership

c/o Ventas, Inc.

10350 Ormsby Park Place, Suite 300

Louisville, Kentucky 40223

Attention: General Counsel

Re:    Second Amended and Restated Master Lease Agreement No. 4 – Notice of
Renewal

Ladies and Gentlemen:

Kindred Healthcare, Inc., a Delaware corporation formerly known as Vencor, Inc.
(“Kindred”), and Kindred Healthcare Operating, Inc., a Delaware corporation
formerly known as Vencor Operating, Inc. (“Operator”; and together with Kindred
and permitted successors and assigns of Operator and Kindred, “Tenant”) hereby
give this renewal notice effective as of the date hereof to Ventas Realty,
Limited Partnership, a Delaware limited partnership (together with its
successors and assigns, “Lessor”) of their exercise of the five-year renewal
option for Renewal Group 1, as more particularly set forth on Schedule A
attached hereto, pursuant to Section 19.1 of that certain Second Amended and
Restated Master Lease Agreement No. 4 (the “Master Lease”) by and between Lessor
and Tenant dated as of April 27, 2007.

Tenant expressly reserves its right to deliver one or more additional renewal
notices in accordance with Section 19.1 of the Master Lease or other master
lease agreements currently in effect between Lessor and Tenant.

If you have any questions or concerns, please feel free to contact the
undersigned at (502) 596-7556.

 

 

 

 

 

LOGO [g369369g25e15.jpg]



--------------------------------------------------------------------------------

Sincerely,

 

KINDRED HEALTHCARE, INC. By:   /s/    Gregory C. Miller   Name: Gregory C.
Miller   Title: Chief Development Officer

 

KINDRED HEALTHCARE OPERATING, INC. By:   /s/    Gregory C. Miller   Name:
Gregory C. Miller   Title: Chief Development Officer

 

 

 

 

 

 

 

 

Second Amended and Restated Master Lease

Agreement No. 4 — Notice of Renewal



--------------------------------------------------------------------------------

Schedule A

 

    Facility    

ID

   Name    City        State        Lease
    Expiration Date       

    Renewal    

Group

146    Rose Manor Health Care Center    Durham    NC    April 30, 2013    1

148

   Village Square Nursing & Rehab Center    San Marcos    CA    April 30, 2013
   1

209

   Valley View Health Care Center    Elkhart    IN    April 30, 2013    1

225

   Aspen Park Healthcare    Moscow    ID    April 30, 2013    1

350

   Valley Gardens Healthcare & Rehab Center    Stockton    CA    April 30, 2013
   1

481

   South Central Wyoming HC & Rehab    Rawlins    WY    April 30, 2013    1

566

   Windsor Rehab & Healthcare Center    Windsor    CT    April 30, 2013    1

585

   Great Barrington Rehab & Nursing Center    Great Barrington    MA   
April 30, 2013    1

4645

   Kindred Hospital So. Florida Ft. Lauderdale    Ft. Lauderdale    FL   
April 30, 2013    1

4685

   Kindred Hospital Houston    Houston    TX    April 30, 2013    1